Exhibit 10.02

AMENDMENT NO. 5 TO CREDIT AGREEMENT

This Amendment No. 5 to Credit Agreement (this “Amendment”) is entered into as
of August 28, 2009, by and among West Corporation, a Delaware corporation (the
“Borrower”), the Guarantors party hereto, the Lenders party hereto and Wachovia
Bank, National Association, as administrative agent (in such capacity, the
“Administrative Agent”).

RECITALS

WHEREAS, the Borrower, the Lenders, the Administrative Agent, as successor to
Lehman Commercial Paper Inc., and other agents and parties party thereto have
entered into the Credit Agreement, dated as of October 24, 2006, as amended by
Amendment No. 1 on February 14, 2007, as amended by Amendment No. 2 on May 11,
2007, as amended by Amendment No. 3 on May 16, 2008, as amended by Amendment
No. 4 effective as of August 10, 2009 (as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, the Borrower desires to amend the Credit Agreement (such term and other
terms used in these Recitals and not otherwise defined having the meaning set
forth in Section 1 below) to extend the maturity of certain of the Term B-2
Loans and make certain other changes set forth herein;

WHEREAS, each Term B-2 Lender who executes and delivers this Amendment as a
“Term B-4 Lender” has agreed to extend the maturity of all or a portion of such
Term B-2 Lender’s Term B-2 Loans in accordance with the terms and subject to the
conditions set forth herein; and

WHEREAS, each Lender who executes and delivers this Amendment has agreed to
amend the Loan Documents to reflect the terms set forth herein, subject to the
conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the parties hereto hereby agree as follows:

1. Definitions. Capitalized terms not otherwise defined in this Amendment have
the same meanings as specified in the Credit Agreement.

2. Amendments. The Credit Agreement is, effective as of the Effective Date,
hereby amended as follows:

(a) Section 1.01 is hereby amended as follows:

(i) The following definitions shall be added in appropriate alphabetical order
to read as follows:

“‘Additional Senior Secured Notes’ means senior secured notes (which notes may
have the same lien priority as or junior lien priority to the Obligations) to be
issued by the Borrower at any time and from time to time after the Amendment
No. 5 Effective Date and any exchange notes issued in respect thereof on
substantially the same terms; provided that (i) such Additional Senior Secured
Notes mature no earlier than, and do not require any scheduled amortization or
other scheduled payments of principal prior to, the date that is ninety one days
following the latest Maturity Date in effect at the time of incurrence (it being
understood that such Additional Senior Secured Notes may have mandatory
prepayment, repurchase or redemptions provisions satisfying the requirement of



--------------------------------------------------------------------------------

clause (ii) hereof); (ii) such Additional Senior Secured Notes have customary
covenants, events of default, guarantees, collateral and other terms (other than
interest rate and redemption premiums), which, taken as a whole, are not more
restrictive to the Borrower and the Subsidiaries than those in this Agreement,
provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Additional Senior Secured Notes (or such shorter period as the Administrative
Agent may reasonably agree), together with a reasonably detailed description of
the material terms and conditions of such Additional Senior Secured Notes or
drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirement shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees);
(iii) prior to and immediately after the incurrence of such Additional Senior
Secured Notes, no Default or Event of Default shall exist; (iv) the Borrower
shall be in compliance with each of the covenants set forth in Section 7.11
determined on a Pro Forma Basis as of the date of incurrence of such Additional
Senior Secured Notes and the last day of the most recent Test Period, as if such
Additional Senior Secured Notes had been outstanding on the last day of such
fiscal quarter of the Borrower for testing compliance therewith; (v) such
Additional Senior Secured Notes shall be subject to an Additional Senior Secured
Notes Intercreditor Agreement; and (vi) Net Cash Proceeds from the Additional
Senior Secured Notes shall be applied in accordance with Section 2.05(b)(iii).
The Additional Senior Secured Notes shall be secured by the Collateral by
amending or modifying the Collateral Documents (which amendments or
modifications may include collateral trust arrangements pursuant to which a
collateral trustee replaces or is appointed by the Administrative Agent)
pursuant to amendments or modifications reasonably acceptable to the
Administrative Agent.”

“‘Additional Senior Secured Notes Documentation’ means the Additional Senior
Secured Notes, and all documents executed and delivered with respect to the
Additional Senior Secured Notes.”

“‘Additional Senior Secured Notes Intercreditor Agreement’ means any Pari Passu
Intercreditor Agreement and any Junior Priority Intercreditor Agreement.”

“‘Amendment No. 5’ means Amendment No. 5 to this Agreement, dated as of
August 28, 2009, among the Borrower, the Subsidiary Borrowers and the
Administrative Agent.”

“‘Amendment No. 5 Effective Date’ has the meaning specified in Amendment No. 5.”

“‘Electing Lender’ has the meaning specified in Section 2.17(f)(i).”

“‘Extended Revolving Credit Commitment’ has the meaning set forth in
Section 2.17(b).”

 

-2-



--------------------------------------------------------------------------------

“‘Extended Term Loan’ has the meaning set forth in Section 2.17(b).”

“‘Extending Lender’ has the meaning set forth in Section 2.17.”

“‘Extension’ has the meaning set forth in Section 2.17(a).”

“‘Extension Amendment” has the meaning set forth in Section 2.17(a).”

“‘Further Election’ has the meaning specified in Section 2.17(f)(i).”

“‘Initial New Revolving Commitment’ has the meaning set forth in Section
2.17(f)(iii).”

“‘Junior Priority Intercreditor Agreement’ means a customary intercreditor,
collateral trust or other similar agreement entered into in connection with the
issuance of any Additional Senior Secured Notes secured by Liens ranking junior
to the Liens securing the Obligations, that provides, for terms substantially
similar to those set forth on Exhibit M to this Agreement, with such changes (so
long as such changes, taken as a whole, are not materially adverse to the
Lenders), if any, as may be reasonably satisfactory to the Administrative
Agent.”

“‘New Revolving Amount’ has the meaning specified in Section 2.17(f)(i).”

“‘New Revolving Commitment Lenders’ has the meaning specified in
Section 2.17(f)(i).”

“‘New Revolving Credit Commitment’ has the meaning specified in
Section 2.17(f)(i).”

“‘Non-Electing Lender’ has the meaning specified in Section 2.17(f)(i).”

“‘Pari Passu Intercreditor Agreement’ means an intercreditor, collateral trust
or other similar agreement, substantially in the form of Exhibit N, entered into
in connection with the issuance of any Additional Senior Secured Notes secured
by Liens ranking pari passu to the Liens securing the Obligations, appropriately
modified to reflect the terms of the applicable issue of Additional Senior
Secured Notes and with such other changes (so long as such changes, taken as a
whole, are not materially adverse to the Lenders), if any, as may be reasonably
satisfactory to the Administrative Agent.”

“‘Post Effectiveness’ has the meaning specified in Section 2.17(f)(ii).”

“‘Pre-Effectiveness’ has the meaning specified in Section 2.17(f)(ii).”

“‘Pro Rata Extension Offer’ has the meaning set forth in Section 2.17.”

“‘Revolving Pro Rata Extension Offers’ has the meaning specified in
Section 2.17(a).”

 

-3-



--------------------------------------------------------------------------------

“‘Term B-4 Base Rate Loan’ mean a Base Rate Loan designated as such pursuant to
Section 4 of Amendment No. 5.”

“‘Term B-4 Eurocurrency Rate Loan’ mean a Eurocurrency Rate Loan designated as
such pursuant to Section 4 of Amendment No. 5.”

“‘Term B-4 Lender’ means, at any time, any Lender that has a Term B-4 Loan
Commitment or a Term B-4 Loan at such time.”

“‘Term B-4 Loan’ means any Term B-4 Base Rate Loan or any Term B-4 Eurocurrency
Rate Loan, as applicable.”

“‘Term B-4 Loan Commitment’ means, as to each Term B-4 Lender, its obligation to
exchange and convert Term B-2 Loans for and into Term B-4 Loans pursuant to
Section 2.17(a) in an aggregate amount not to exceed the amount set forth in
such Term B-4 Lender’s Lender Addendum delivered by such Term B-4 Lender on the
Amendment No. 5 Effective Date as provided in Amendment No. 5, as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement.
The aggregate Term B-4 Commitments of all Term B-4 Lenders on the Amendment
No. 5 Effective Date is $1,000,000,000.”

“‘Term B-4 Note’ means a promissory note of the Borrower and the Subsidiary
Borrowers payable to any Term B-4 Lender or its registered assigns, in
substantially the form of Annex B to Amendment No. 5, evidencing the aggregate
Indebtedness of the Borrower and the Subsidiary Borrowers (which shall be
allocated among them ratably in accordance with the Designated Amounts) to such
Term B-4 Lender resulting from the Term B-4 Loans made or held by such Term B-4
Lender.”

“‘Term Pro Rata Extension Offers’ has the meaning specified in Section 2.17(a).”

(ii) The definition of “Applicable Rate” is hereby amended by (1) renumbering
the existing clause (c) as clause (d) and (2) inserting the following as a new
clause (c) thereof:

“(c) with respect to Term B-4 Loans, (i) commencing on the Amendment No. 5
Effective Date, (A) for Eurocurrency Rate Loans, 3.875% and (B) for Base Rate
Loans, 2.875% and (ii) thereafter, the following percentages per annum based on
the Borrower’s Corporate Family Rating from Moody’s and Issuer Credit Rating
from S&P as set forth below:

Applicable Rate

 

Pricing Level

  

Rating

   Eurocurrency
Rate     Base Rate  

1

   B1 or higher by Moody’s and B+ or higher by S&P    3.625 %    2.625 % 

2

   Less than Pricing Level 1 but at least B2 by Moody’s and B by S&P    3.875 % 
  2.875 % 

3

   B3 or lower by Moody’s or B- or lower by S&P    4.25 %    3.25 % 

 

-4-



--------------------------------------------------------------------------------

Changes in the Applicable Rate for Term B-4 Loans resulting from changes in
ratings by Moody’s or S&P shall become effective on the Business Day following
the public announcement of such new rating. If one or more of such rating
agencies shall not have in effect a Corporate Family Rating or an Issuer Credit
Rating, as applicable (other than by reason of the circumstances referred to in
the following sentence), then the rating assigned by the other rating agency
shall be used to establish the Applicable Rate for the Term B-4 Loans. If the
rating system of Moody’s or S&P shall change, or if either rating agency shall
cease to be in the business of providing corporate ratings, the Borrower and the
Administrative Agent shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the rating
of such rating agency shall be determined by reference to the rating most
recently in effect prior to such change or cessation. At the option of the
Administrative Agent or the Required Lenders, the highest Pricing Level shall
apply as of the first Business Day after an Event of Default under Section 8.01
(a) shall have occurred and be continuing, and shall continue to so apply to but
excluding the date on which such Event of Default is cured or waived (and
thereafter the Pricing Level otherwise determined in accordance with this
definition shall apply).”

(iii) Clause (c) of the definition of “Change of Control” is hereby amended by
adding the words “, any Additional Senior Secured Notes” after the words
“pertaining to the New Notes”.

(iv) The definition of “Class” is hereby amended by amending and restating in
its entirety as follows:

“‘Class’ (a) when used with respect to Lenders, refers to whether such Lenders
are Revolving Credit Lenders, Existing Term Lenders, Term B-2 Lenders,
Incremental Term B-3 Lenders, Term B-4 Lenders, Extending Lenders with Extended
Term Loans or Extended Lenders with Extended Revolving Credit Commitments,
(b) when used with respect to Commitments, refers to whether such Commitments
are Revolving Credit Commitments, Term B-2 Commitments, Incremental Term B-3
Commitments, Term B-4 Commitment, any commitments in respect of any Extended
Term Loans or any Extended Revolving Credit Commitments and (c) when used with
respect to Loans or a Borrowing,

 

-5-



--------------------------------------------------------------------------------

refers to whether such Loans, or the Loans comprising such Borrowing, are
Revolving Credit Loans, Existing Term Loans, Term B-2 Loans, Incremental Term
B-3 Loans, Term B-4 Loans, Extended Term Loans or Loans in respect of Extended
Revolving Credit Commitments.”

(v) The definition of “Consolidated Senior Secured Debt” is hereby amended by
amending and restating in its entirety as follows:

“‘Consolidated Senior Secured Debt’ means, as of any date of determination, the
outstanding principal amount, without duplication, of (a) all Indebtedness under
the Facility, (b) all other Consolidated Total Debt permitted under Sections
7.03(b)(i), (e), (h), (n) and (s) and any Guarantee under Section 7.03(c) in
respect of such Consolidated Total Debt, in each case, that is secured by a Lien
and (c) any Additional Senior Secured Notes.”

(vi) The definition of “Designated Amount” is hereby amended by inserting after
“Term B-2 Loans” in clause (a) thereof the words “and any Term B-4 Loans issued
in exchange therefor, determined based on the aggregate principal amount of all
Term B-2 Loans, Term B-4 Loans and any Extended Term Loans with respect to the
aforementioned”

(vii) The definition of “Facility” is hereby amended by amending and restating
in its entirety as follows:

“‘Facility’ means the Existing Term Loans, the Term B-2 Loans, the Incremental
Term B-3 Loans, the Term B-4 Loans, any Extended Term Loans, the Revolving
Credit Facility, a facility comprised of Extended Revolving Credit Commitments,
the Swing Line Sublimit or the Letter of Credit Sublimit, as the context may
require.”

(viii) The definition of “Lender Addendum” is hereby amended by amending and
restating in its entirety as follows:

““Lender Addendum” means, with respect to any applicable Lender, (i) a Lender
Addendum, substantially in the form of Exhibit K, executed and delivered by such
Lender on the Closing Date as provided in Section 10.23, (ii) a Lender Addendum,
substantially in the form of Annex D to Amendment No. 1, executed and delivered
by such Lender on the Amendment No. 1 Effective Date as provided in Amendment
No. 1, (iii) a Lender Addendum, substantially in the form of Annex B to
Amendment No. 2, executed and delivered by such Lender on the Amendment No. 2
Effective Date as provided in Amendment No. 2, (iv) a Lender Addendum,
substantially in the form of Annex C to Amendment No. 3, executed and delivered
by such Lender on the Amendment No. 3 Effective Date as provided in Amendment
No. 3 or (v) a Lender Addendum, substantially in the form of Annex A to
Amendment No. 5, executed and delivered by such Lender on the Amendment No. 5
Effective Date as provided in Amendment No. 5.”

(ix) The definition of “Maturity Date” is hereby amended by amending and
restating in its entirety as follows:

“‘Maturity Date’ means (a) with respect to the Revolving Credit Facility,
October 24, 2012, (b) with respect to the Existing Term Loans, the Term B-2

 

-6-



--------------------------------------------------------------------------------

Loans and the Incremental Term B-3 Loans, October 24, 2013 and (c) with respect
to the Term B-4 Loans, July 15, 2016; provided, however, that such date with
respect to the Term B-4 Loans shall automatically become July 15, 2014 if,
(i) as of such date, more than $50.0 million in aggregate principal amount of
the Senior Notes remains outstanding and (ii) the Senior Secured Leverage Ratio
(provided that for the purpose of calculating the Senior Secured Leverage Ratio
Consolidated Senior Secured Debt shall be calculated net of unrestricted cash
and cash equivalents as contemplated by clause (b) of the definition of
“Consolidated Total Debt”, without duplication of any amounts already deducted
in arriving at such Consolidated Senior Secured Debt) as of the last day of the
most recent Test Period for which financial statements have been delivered under
Section 6.01(a) or (b), as applicable, is greater than 2.8 to 1.0.”

(x) The definition of “Term Commitment” is hereby amended by amending and
restating in its entirety as follows:

“‘Term Commitment’ means any Term B-2 Commitment, Incremental Term Loan
Commitment, Incremental Term B-3 Loan Commitment, Term B-4 Loan Commitment or
any commitment in respect of Extended Term Loans.”

(xi) The definition of “Term Lender” is hereby amended by amending and restating
in its entirety as follows:

“‘Term Lender’ means any Existing Term Lender, any Term B-2 Lender, any
Incremental Term B-3 Lender, any Term B-4 Lender or any Extending Lender, as
applicable.”

(xii) The definition of “Term Loan” is hereby amended by amending and restating
in its entirety as follows:

“‘Term Loan’ means any Existing Term Loan, any Term B-2 Loan, any Incremental
Term B-3 Loan, any Term B-4 Loan or any Extended Term Loan, as applicable.”

(xiii) The definition of “Term Note” is hereby amended by amending and restating
in its entirety as follows:

“‘Term Note’ means any Existing Term Note, any Term B-2 Note, any Incremental
Term B-3 Note or any Term B-4 Note, as applicable.”

(b) Section 2.05 is hereby amended as follows:

(i) Section 2.05(a)(i) is hereby amended by inserting the following at the end
of such clause: “In the event that, on or prior to the second anniversary of the
Amendment No. 5 Effective Date, there shall occur any amendment, amendment and
restatement or other modification of this Agreement which reduces the Applicable
Rate with respect to the Term B-4 Loans (other than the replacement of Term B-4
Loans with Extended Term Loans) or any optional prepayment or refinancing of the
Term B-4 Loans (other than a refinancing in full of all of the Facilities) with
proceeds of the substantially concurrent incurrence of new term loans having
lower applicable rates (after giving effect to any premiums, upfront or similar
fees or original issue discount paid on such new term loans) than the Applicable
Rate for the Term B-4 Loans as of the Amendment No. 5

 

-7-



--------------------------------------------------------------------------------

Effective Date, each such amendment, amendment and restatement, modification,
prepayment or refinancing, as the case may be, shall be accompanied by a fee or
prepayment premium, as applicable, equal to 1.0% of the principal amount of Term
B-4 Loans outstanding on the effective date of such amendment or that are repaid
or refinanced, as applicable. Notwithstanding the foregoing, the Borrower may
not prepay Term B-4 Loans or any Extended Term Loans unless such prepayment is
accompanied by a pro rata prepayment of Term B-2 Loans or Term Loans of the
Class from which such Extended Term Loans were converted (or such Term Loans of
such Class have otherwise been repaid in full); provided that for the avoidance
of doubt the Borrower may prepay Term Loans other than Term B-4 Loans without a
pro rata prepayment of the Term B-4 Loans, and may prepay Term Loans of another
Class from which Extended Term Loans may be converted without a pro rata
prepayment of such Extended Term Loans”;

(ii) Section 2.05(b)(iii) is hereby amended by inserting after “Section 7.03”
the words “or issues or incurs Indebtedness in respect of Additional Senior
Secured Notes pursuant to Section 7.03(v)”; and

(iii) Section 2.05(b)(v) is hereby amended by inserting after “applied” the
words “in respect of prepayments pursuant to Section 2.05(b) (other than
prepayments pursuant to Section 2.05(b)(iii) in respect of the issuance or
incurrence of Indebtedness in respect of Additional Senior Secured Notes
pursuant to Section 7.03(v)), to prepay the Term Loans pro rata across each
Class, and in respect of mandatory prepayments required pursuant to
Section 2.05(b)(iii) in respect of the issuance or incurrence of Indebtedness in
respect of Additional Senior Secured Notes pursuant to Section 7.03(v), at the
direction of the Borrower either (A) first to prepay the Term Loans with the
earliest Maturity Date pro rata across all such Term Loans having such identical
Maturity Date, and thereafter to prepay the remaining Term Loans pro rata across
each Class of such Term Loans or (B) to prepay the Term Loans pro rata across
each Class, in each case, applied”.

(c) Section 2.07(a) is hereby amended by (i) inserting after each instance of
“Term B-2 Loans” the words “and Term B-4 Loans (or related predecessor Loans)”
and (ii) inserting “applicable” prior to each instance of “Term Loans”.

(d) Section 2.14(a) is hereby amended by inserting “(other than, for the
avoidance of doubt those established in respect of Extended Term Loans or
Extended Revolving Credit Commitments pursuant to Section 2.17)” following
“Increases” in the last sentence of such Section.

(e) Article II is hereby amended by inserting the following new Section 2.17 at
the end thereof:

“Section 2.17 Extension Offers.

(a) Pursuant to one or more offers made from time to time by the Borrower to
all Term Lenders holding Term Loans of a specified Class(es) with notice to the
Administrative Agent, on a pro rata basis (based on the aggregate outstanding
Term Loans) and on the same terms (‘Term Pro Rata Extension Offers’), the
Borrower is hereby permitted to consummate transactions with individual Term
Lenders from time to time to extend the maturity date of such Lender’s Term
Loans and to otherwise modify the terms of such Lender’s Term Loans pursuant to
the terms of the relevant Term Pro Rata Extension Offer (including without
limitation increasing the interest rate or fees payable in respect of such
Lender’s Term Loans and/or modifying the amortization schedule in respect of
such Lender’s Term Loans). Pursuant to one or more offers made from time to time

 

-8-



--------------------------------------------------------------------------------

by the Borrower to all Revolving Credit Lenders with notice to the
Administrative Agent, on a pro rata basis (based on the aggregate outstanding
Revolving Credit Commitments) and on the same terms (‘Revolving Pro Rata
Extension Offers’ and, together with Term Pro Rata Extension Offers, ‘Pro Rata
Extension Offers’), the Borrower is hereby permitted to consummate transactions
with individual Revolving Credit Lenders from time to time to extend the
maturity date of such Lender’s Revolving Credit Commitments and to otherwise
modify the terms of such Lender’s Revolving Credit Commitments pursuant to the
terms of the relevant Revolving Pro Rata Extension Offer (including without
limitation increasing the interest rate or fees payable in respect of such
Lender’s Revolving Credit Commitments). For the avoidance of doubt, the
reference to “on the same terms” in the preceding sentences shall mean, (i) when
comparing Term Pro Rata Extension Offers, that the Term Loans are offered to be
extended for the same amount of time and that the interest rate changes and fees
payable in respect thereto are the same and (ii) when comparing Revolving Pro
Rata Extension Offers, that the Revolving Credit Commitments are offered to be
extended for the same amount of time and that the interest rate changes and fees
payable in respect thereto are the same. Any such extension (an ‘Extension’)
agreed to between the Borrower and any such Lender (an ‘Extending Lender’) will
be established under this Agreement pursuant to an amendment (an ‘Extension
Amendment’) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, each Extending Lender and the Administrative Agent
(which Extension Amendment, for the avoidance of doubt, shall not require the
consent of any other Lender).

(b) Each Extension Amendment shall specify the terms of the applicable extended
Term Loan (any such extended Term Loan, an ‘Extended Term Loan’) and/or extended
Revolving Credit Commitment (any such extended Revolving Credit Commitment, an
“Extended Revolving Credit Commitment”); provided that (i) except as to interest
rates, fees, amortization, final maturity date, subordinated collateral
arrangements, if any, and subordinated voluntary and mandatory prepayment
arrangements, if any (which shall be determined by the Borrower and set forth in
the Pro Rata Extension Offer), the Extended Term Loans shall have (x) the same
terms as the Term B-4 Loans, or (y) such other terms as shall be reasonably
satisfactory to the Administrative Agent and (ii) except as to interest rates,
fees, final maturity, subordinated collateral arrangements, if any, and
subordinated voluntary and mandatory prepayment arrangements, if any, any
Extended Revolving Credit Commitment shall be a Revolving Credit Commitment with
the same terms as the Revolving Credit Loans; provided, however, that (A) the
interest rate margins for any (1) Extended Term Loan, shall not be greater than
the highest interest rate margins that may, under any circumstances, be payable
with respect to Term B-4 Loans or any other Extended Term Loans, plus in each
case 25 basis points (and the interest rate margins applicable to the Term B-4
Loans or any other Extended Term Loans, as applicable, shall be increased to the
extent necessary to achieve the foregoing) and (2) any Extended Revolving Credit
Commitment, shall not be greater than the highest interest rate margins that
may, under any circumstances, be payable with respect to any previously issued
Extended Revolving Credit Commitment plus in each case 25 basis points (and the
interest rate margins applicable to any other Extended Revolving Credit
Commitment, shall be increased to the extent necessary to achieve the foregoing)
and (B) solely for purposes of the foregoing clause (A), the interest rate
margins applicable to any Extended Term Loan or Extended Revolving Credit
Commitment shall be deemed to (1) include all upfront or similar fees or
original issue discount payable generally to Lenders providing such Extended
Term Loans or Extended Revolving Credit Commitments based on an assumed
four-year life to maturity or any minimum Eurocurrency Rate and (2) exclude
customary consent fees payable to Lenders and arrangement fees payable to
arrangers in connection with such Pro Rata Extension Offer.

 

-9-



--------------------------------------------------------------------------------

(c) Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Term Loan will be automatically designated an Extended Term Loan and/or
such Extending Lender’s Revolving Credit Commitment will be automatically
designated an Extended Revolving Credit Commitment. For the avoidance of doubt,
the commitments and obligations of any Swing Line Lender or L/C Issuer can only
be extended pursuant to an Extension or otherwise with such Person’s consent.

(d) Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including without limitation this Section 2.17), (i) no
Extended Term Loan or Extended Revolving Credit Commitment is required to be in
any minimum amount or any minimum increment; provided that the aggregate amount
of (A) Extended Term Loans for any new Class of Term Loans made in connection
with any Pro Rata Extension Offer shall be at least $50,000,000 and (B) Extended
Revolving Commitment for any new Class of Revolving Credit Commitments made in
connection with any Pro Rata Extension Offer shall be at least $25,000,000,
(ii) any Extending Lender may extend all or any portion of its Term Loans and/or
Revolving Credit Commitment pursuant to one or more Pro Rata Extension Offers
(subject to applicable proration in the case of over participation) (including
the extension of any Extended Term Loan and/or Extended Revolving Credit
Commitment) and (iii) there shall be no condition to any Extension of any Loan
or Revolving Credit Commitment at any time or from time to time other than
notice to the Administrative Agent of such Extension and the terms of the
Extended Term Loan or Extended Revolving Credit Commitment implemented thereby.

(e) Each extension shall be consummated pursuant to procedures set forth in the
associated Pro Rata Extension Offer; provided that the Borrowers shall cooperate
with the Administrative Agent prior to making any Pro Rata Extension Offer to
establish reasonable procedures with respect to mechanical provisions relating
to such Extension, including, without limitation, timing, rounding and other
adjustments.

(f) (i) Notwithstanding the foregoing, from time to time after the Amendment
Effective Date, upon notice by the Borrower to the Administrative Agent, banks
or other financial institutions (“New Revolving Commitment Lenders”), which may
or may not be existing Lenders, may elect to provide a new Revolving Credit
Commitment (a “New Revolving Credit Commitment”) hereunder; provided that, to
the extent such banks or other financial institutions are not existing Lenders,
such banks or institutions shall be reasonably acceptable to the Administrative
Agent, Swing Line Lender and L/C Issuer. Such New Revolving Credit Commitment
will be in an amount (the “New Revolving Amount”) and have the terms specified
in the notice to the Administrative Agent; provided that except as to interest
rates, fees, final maturity, subordinated collateral arrangements, if any, and
subordinated voluntary and mandatory prepayment arrangements, if any (and
subject to clause (f)(iii) below), any New Revolving Credit Commitment shall be
a Revolving Credit Commitment with the same terms as the Revolving Credit Loans.
Upon receipt of a New Revolving Credit Commitment, the Borrower shall make a Pro
Rata Extension Offer to all existing Revolving Credit Lenders to extend the
maturity date of their Revolving Credit Commitments on the same terms as the New
Revolving Credit Commitment (each Revolving Credit Lender that accepts such Pro
Rata Extension Offer, an “Electing Lender”, and each existing Revolving Credit
Lender that is not an Electing Lender, a “Non-Electing Lender”). Following such
election (i)

 

-10-



--------------------------------------------------------------------------------

the Revolving Credit Commitments of all existing Revolving Credit Lenders will
be permanently reduced by an aggregate amount equal to the New Revolving Amount
in the manner specified by Section 2.06(c) and (ii) the New Revolving Credit
Commitment of the New Revolving Commitment Lenders will become effective and the
aggregate Revolving Credit Commitment shall be increased by the New Revolving
Amount. In connection with the foregoing, each Electing Lender may further elect
with the consent of the Borrower (a “Further Election”) to provide a New
Revolving Credit Commitment hereunder in an amount such that after giving effect
to all New Revolving Credit Commitments, the amount of such Electing Lender’s
Revolving Credit Commitment will equal the amount of such Electing Lender’s
Revolving Credit Commitment prior to any such reduction. In the event any
Electing Lender has made a Further Election, the reduction of all Revolving
Credit Commitments contemplated by the second preceding sentence will instead be
made in an aggregate amount to reflect the New Revolving Amount of the New
Revolving Commitment Lenders and the new commitments of all Electing Lenders
making a Further Election. Subject to the foregoing, the New Revolving Credit
Commitments of the New Revolving Commitment Lenders and the new commitments of
all Electing Lenders making a Further Election will otherwise be incorporated as
Revolving Credit Commitments hereunder in the same manner in which Extended
Revolving Credit Commitments are incorporated hereunder pursuant to this
Section 2.17, including without limitation for purposes of Section 2.17(e).

(ii) For the avoidance of doubt, after giving effect to such New Revolving
Credit Commitments (“Post Effectiveness”), (1) the aggregate amount of Revolving
Credit Commitments of all Classes derived from each Class in effect prior to
such New Revolving Credit Commitments will be the same as the aggregate amount
of Revolving Credit Commitments of each Class in effect prior to giving effect
to such New Revolving Credit Commitments (“Pre-Effectiveness”), (2) the
Revolving Credit Lenders that are Non-Electing Lenders will have Revolving
Credit Commitments with the same terms as the Revolving Credit Commitment in
effect Pre-Effectiveness, (3) the Revolving Credit Lenders that are Electing
Lenders will have Revolving Credit Commitments with the same terms as the New
Revolving Credit Commitment, (4) each Revolving Credit Lender that is an
Electing Lender that has made a Further Election will have an aggregate amount
of Revolving Credit Commitments equal to the amount of Revolving Credit
Commitments it had Pre-Effectiveness and (5) the New Revolving Commitment Lender
will have a Revolving Credit Commitment on the terms of the New Revolving Credit
Commitment in an aggregate amount equal to the New Revolving Amount.

(iii) With respect to any New Revolving Credit Commitment established after the
Amendment Effective Date, other than the initial New Revolving Credit Commitment
established after the Amendment Effective Date (the “Initial New Revolving
Commitment”), (A) the interest rate margins for any New Revolving Credit
Commitment shall not be greater than the highest interest rate margins that may,
under any circumstances, be payable with respect to any New Revolving Commitment
plus 25 basis points (and the interest rate margins applicable to any New
Revolving Credit Commitment shall be increased to the extent necessary to
achieve the foregoing), (B) solely for purposes of the foregoing clause (A), the
interest rate margins applicable to any New Revolving Credit Commitment shall be
deemed to (1) include all upfront or similar fees or original issue discount
payable generally to Lenders providing such New Revolving Credit Commitments
based on an assumed four-year life to maturity or any minimum Eurocurrency Rate
and (2) exclude customary consent fees payable to Lenders and arrangement fees
payable to arrangers in connection with such New Revolving Commitments.”

 

-11-



--------------------------------------------------------------------------------

(f) Section 7.01 is hereby amended as follows:

(i) Section 7.01(y) is hereby amended by deleting “and” at the end thereof;

(ii) Section 7.01(z) is hereby amended by replacing the period with “; and”; and

(iii) Section 7.01 is hereby amended by inserting the following new clause (aa)
at the end thereof:

“(aa) Liens securing Additional Senior Secured Notes, provided if the Liens on
the Collateral securing such Additional Senior Secured Notes (i) are or intended
to be junior in priority to the Liens on the Collateral securing the
Obligations, then such Liens shall be subject to a Junior Priority Intercreditor
Agreement and (ii) are pari passu to Liens on the Collateral securing the
Obligations, then such Liens shall be subject to a Pari Passu Intercreditor
Agreement.”.

(g) Section 7.03(v) is hereby amended and restated in its entirety to read as
follows:

“Indebtedness in respect of the (i) New Notes and (ii) Additional Senior Secured
Notes and any Permitted Refinancing of the foregoing; provided that not less
than 100% of the Net Cash Proceeds of the issuance of the Additional Senior
Secured Notes shall be used to prepay the Term Loans at par (which prepayment
shall be applied to repayments of the Term Loans required pursuant to
Section 2.07(a) in the manner as directed by the Borrower).”.

(h) Section 7.08(n) is hereby amended by inserting after “the New Notes
Documentation” the words “and the Additional Senior Secured Notes
Documentation”.

(i) Section 7.09 is hereby amended by deleting “and” before clause (xi) and
inserting at the end of the first sentence the words “, and (xii) are in the
Additional Senior Secured Notes Documentation”.

(j) Section 7.11 is hereby amended as follows:

(i) Section 7.11(a) is hereby amended by inserting the following at the end of
such Section: “and for each Test Period thereafter 3.75:1.”; and

(ii) Section 7.11(b) is hereby amended by inserting the following at the end of
such Section: “and for each Test Period thereafter 2.50:1.”.

(k) Section 9.11 is hereby amended as follows:

(i) Section 9.11(a) is hereby amended by deleting “or” before clause (iv) and
inserting at the end of such Section the words “or (v) upon the terms of the
Collateral Documents or the Additional Senior Secured Notes Intercreditor
Agreement or any other intercreditor agreement entered into pursuant hereto”;

(ii) Section 9.11(b) is hereby amended by deleting “and” at the end thereof;

(iii) Section 9.11(c) is hereby amended by replacing the period with “; and”;
and

 

-12-



--------------------------------------------------------------------------------

(iv) Section 9.11 is hereby amended by inserting the following new clause
(d) after clause (c):

(v) “(d) that the Administrative Agent is authorized to enter into the following
in connection with the Additional Senior Secured Notes and, if applicable, any
Extended Term Loan or Extended Revolving Credit Commitment: (i) amendments to
the Collateral Documents that the Administrative Agent deems reasonable;
(ii) any Pari Passu Intercreditor Agreement; (iii) any Junior Priority
Intercreditor Agreement; and (iv) any other intercreditor agreement it deems
reasonable, provided that any such intercreditor agreement contemplated by this
clause (iv) shall be posted to the Lenders three Business Days before execution
thereof and, if the Required Lenders shall not have objected to such
intercreditor agreement, then the Required Lenders shall be deemed to agree that
the Administrative Agent entry into such intercreditor agreement is reasonable
and to have consented to such intercreditor agreement and the Administrative
Agent’s execution thereof.”

(l) Article X is hereby amended by inserting the following new Section 10.24 at
the end thereof:

“Section 10.24 Subject to Intercreditor Agreement.

Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the Administrative Agent pursuant to the Collateral
Documents are expressly subject to any Additional Senior Secured Notes
Intercreditor Agreement and any other intercreditor agreement entered into
pursuant hereto and (ii) the exercise of any right or remedy by the
Administrative Agent hereunder or under any Additional Senior Secured Notes
Intercreditor Agreement and any other intercreditor agreement entered into
pursuant hereto is subject to the limitations and provisions of the Additional
Senior Secured Notes Intercreditor Agreement and such other intercreditor
agreement entered into pursuant hereto. In the event of any conflict between the
terms of the Additional Senior Secured Notes Intercreditor Agreement or any
other such intercreditor and terms of this Agreement, the terms of the
Additional Senior Secured Notes Intercreditor Agreement or such other
intercreditor agreement, as applicable, shall govern.”

3. Representations and Warranties. Each Loan Party hereby represents and
warrants that (i) it is legally authorized to enter into and has duly executed
and delivered this Agreement, (ii) no Default or Event of Default has occurred
and is continuing, and (iii) the representations and warranties set forth in
Article V (Representations and Warranties) of the Credit Agreement and in the
Collateral Documents and other Loan Documents, are true and correct in all
material respects on and as of the Effective Date with the same effect as though
made on and as of the Closing Date (as defined in the Credit Agreement), except
to the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties were true and correct in
all material respects as of such earlier date.

4. Conditions Precedent to Effectiveness. The amendments set forth in clause 2
hereof shall become effective immediately upon the date (the “Effective Date”)
when each of the following conditions shall first have been satisfied:

(a) Each of the parties hereto (which shall include the Required Lenders and
each Electing Term Lender as provided in clause (b) of this Section 4) shall
have executed and delivered this Amendment;

 

-13-



--------------------------------------------------------------------------------

(b) All Term B-2 Lenders may elect (the “Electing Term Lenders”) to become Term
B-4 Lenders and holders of Term B-4 Loans subject to all of the rights,
obligations and conditions thereto under the Credit Agreement, as amended
hereto, by executing the appropriate signature page in accordance with clause 5
hereof and delivering to the Administrative Agent such signature page (the “Term
B-4 Loan Notice”) stating the amount of either (i) their Base Rate Loan (as
defined under the Credit Agreement) outstanding that such Term Lender would like
to extend and reclassify to a Term B-4 Base Rate Loan or (ii) their Eurocurrency
Rate Loan (as defined under the Credit Agreement) outstanding that such Term
Lender would like to extend and reclassify to a Term B-4 Eurocurrency Rate Loan,
as applicable immediately prior to the effectiveness of the Credit Agreement, as
amended hereto (the “Proposed Term B-4 Loan Amount”); provided that the
aggregate amount of all Term Loans that may be reclassified as Term B-4 Loans in
accordance with this clause 4(b) shall not exceed $1,000,000,000 (the “Extended
Term Loan Cap”). In the event that the Electing Term Lenders collectively submit
Term B-4 Loan Notices prior to the Consent Deadline indicating that the
aggregate Proposed Term B-4 Loan Amount would exceed the Extended Term Loan Cap,
such Electing Term Lenders shall be deemed to have extended and reclassified
their Term B-2 Loans for either Term B-4 Base Rate Loans or Term B-4
Eurocurrency Rate Loans, as applicable, in an amount obtained by multiplying
each such Electing Term Lender’s individual Proposed Term B-4 Loan Amount as set
forth on such Electing Term Lender’s signature page to this Amendment as of the
Consent Deadline (as defined below) by the quotient obtained by dividing the
Extended Term Loan Cap by the aggregate Proposed Term B-4 Loan Amount of all
Lenders obtained prior to the Consent Deadline, with rounding adjustments with
respect to the amount to be allocated to each such Electing Term Lender as the
Administrative Agent may determine in its discretion.

(c) Each Term Lender executing this Amendment as a “Term B-4 Lender” shall have
received, if requested by it, one or more replacement Notes payable to the order
of such Term B-4 Lender duly executed by the Borrower in substantially the form
of Annex B to Amendment No. 5, as amended hereto, as the case may be, evidencing
such Term Lenders’ Term B-4 Loans, as extended; provided that such Term B-4
Lender shall have returned to the Borrower any Note held by it prior to the
Effective Date.

(d) The Borrower shall have paid all reasonable fees and out-of-pocket expenses
(including the reasonable legal fees and expenses of Cahill Gordon & Reindel
LLP) incurred by the Administrative Agent, Deutsche Bank Securities Inc., Wells
Fargo Securities, LLC and Banc of America Securities LLC in connection with the
preparation, negotiation and execution of this Amendment or otherwise required
to be paid in connection with this Amendment, to the extent invoiced at least
one Business Day prior to the date hereof.

(e) The Administrative Agent shall have received such opinions as may reasonably
be requested by it, including an opinion of Ropes & Gray LLP, New York counsel
to the Loan Parties, each dated as of the Effective Date and reasonably
satisfactory to the Administrative Agent.

(f) The Administrative Agent shall have received a completed “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to each Mortgaged Property;

(g) The Administrative Agent shall have received from the Borrower a consent fee
payable in Dollars for the account of each Lender (other than a Defaulting
Lender) that has returned an executed signature page to this Amendment to the
Administrative Agent at or prior to 5:00 p.m., New York City time on August 18,
2009 (the “Consent Deadline” and each such

 

-14-



--------------------------------------------------------------------------------

Lender, a “Consenting Lender”) equal to 0.05% of the sum of (x) the aggregate
principal amount of Term Loans, if any, held by such Consenting Lender as of the
Consent Deadline with respect to which a consent was delivered and (y) the
aggregate amount of the Revolving Credit Commitment, if any, of such Consenting
Lender as of the Consent Deadline with respect to which a consent was delivered.

(h) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower, certifying the conditions precedent set forth in
Sections 4.02(a) and (b) of the Credit Agreement shall have been satisfied on
and as of the Effective Date.

5. Effect of Amendment.

(a) Subject to Section 8 hereof, on and after the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement
shall mean and be a reference to the Credit Agreement, as modified by this
Amendment.

(b) The Credit Agreement and each of the other Loan Documents, as specifically
amended by this Amendment, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed. Without limiting the
generality of the foregoing, the Collateral Documents and all of the Collateral
described therein do and shall continue to secure the payment of all Obligations
of the Loan Parties under the Loan Documents, in each case, as amended by this
Amendment.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents. On and after the effectiveness of this Amendment, this Amendment
shall for all purposes constitute a Loan Document.

(d) On the Effective Date: if the aggregate Proposed Term B-4 Loan Amount for
all Electing Term Lenders is less than or equal to the Extended Term Loan Cap,
(A) each Term B-2 Lender that has executed and delivered a counterpart to this
Amendment as a “Term B-4 Base Rate Lender” (each, a “Term B-4 Base Rate Lender”)
and has designated on its signature page an aggregate principal amount of its
Term B-2 Loan to be treated as a “Term B-4 Base Rate Loan” (a “Term B-4 Base
Rate Loan”) shall have its Term B-2 Loan automatically reclassified as a Term
B-4 Base Rate Loan for the purpose of the Credit Agreement, as amended hereto,
in an aggregate principal amount equal to its Proposed Term B-4 Loan Amount; and
(B) each Term B-2 Lender that has executed and delivered a counterpart to this
Amendment as a “Term B-4 Eurocurrency Rate Lender” (each, a “Term B-4
Eurocurrency Rate Lender”) and has designated on its signature page an aggregate
principal amount of its Term B-2 Loan to be treated as a “Term B-4 Eurocurrency
Rate Loan” (a “Term B-4 Eurocurrency Rate Loan”) shall have its Term B-2 Loan
automatically reclassified as a Term B-4 Eurocurrency Rate Loan for the purpose
of the Credit Agreement, as amended hereto, in an aggregate principal amount
equal to its Proposed Term B-4 Loan Amount; provided if the aggregate Proposed
Term B-4 Loan Amount for all Electing Term Lenders is greater than the Extended
Term Loan Cap, such amount of Term B-4 Loans will be allocated to the Electing
Term Lenders in accordance with clause 4(b) hereof.

 

-15-



--------------------------------------------------------------------------------

6. Post-Effective Provisions. Each Loan Party covenants that it shall deliver to
the Administrative Agent or Collateral Agent, as applicable:

(a) With respect to each Mortgage encumbering Mortgaged Property, an amendment
thereof (each a “Mortgage Amendment”) duly executed and acknowledged by the
applicable Loan Party, and in form for recording in the recording office where
each such Mortgage was recorded, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof under applicable law, in each case in form and substance
reasonably satisfactory to the Collateral Agent;

(b) With respect to each Mortgage Amendment, a copy of the existing mortgage
title insurance policy and an endorsement with respect thereto (collectively,
the “Mortgage Policy”) relating to the Mortgage encumbering such Mortgaged
Property assuring the Collateral Agent that the Mortgage, as amended by the
Mortgage Amendment, is a valid and enforceable first priority lien on such
Mortgaged Property in favor of the Collateral Agent for the benefit of the
Secured Parties free and clear of all Liens except as expressly permitted by
Section 7.01 of the Credit Agreement or by the Collateral Agent, and such
Mortgage Policy shall otherwise be in form and substance reasonably satisfactory
to the Collateral Agent;

(c) With respect to each Mortgage Amendment, opinions of local counsel to the
Loan Parties, which opinions (a) shall be addressed to each Agent and each of
the Lenders, (b) shall cover the due authorization, execution, delivery and
enforceability of the Mortgage Amendment and such other matters incident to the
transactions contemplated herein as the Agents may reasonably request and
(c) shall be in form and substance reasonably satisfactory to the Agents;

(d) With respect to each Mortgaged Property, such customary and reasonable
affidavits, certificates, information and instruments of indemnification as
shall be required to induce applicable title insurance company to issue the
Mortgage Policies contemplated in subparagraph (b) of this Section 6;

(e) Evidence reasonably acceptable to the Collateral Agent of payment by the
appropriate Loan Party or Subsidiary thereof of all applicable title insurance
premiums, search and examination charges and related charges, mortgage recording
taxes, fees, charges, costs and expenses required for the recording of the
Mortgage Amendments and issuance of the Mortgage Policies referred to in
subparagraph (b) of this Section 6.

The applicable Loan Parties shall deliver or cause to be delivered each of the
documents and instruments required pursuant to this Section 6 within thirty
(30) days after the Effective Date, unless extended by the Administrative Agent
in its sole discretion.

7. Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon the successors and permitted assigns of the Existing Agent, the
Lenders, the Secured Parties and the Borrower.

8. Limitation. Each party hereto hereby agrees that this Amendment is not
inconsistent with the terms of the Credit Agreement.

9. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall be one and the same instrument.

10. Headings. The paragraph headings used in this Amendment are for convenience
only and shall not affect the interpretation of any of the provisions hereof.

11. Interpretation. This Amendment is a Loan Document for the purposes of the
Credit Agreement.

 

-16-



--------------------------------------------------------------------------------

12. Confirmation of Guaranties. By signing this Agreement, each Guarantor hereby
confirms that (i) the obligations of the Loan Parties under the Credit Agreement
as modified hereby and the other Loan Documents (x) are entitled to the benefits
of the guarantees set forth in the Guaranty and (y) constitute Obligations, and
(ii) notwithstanding the effectiveness of the terms hereof, the Guaranty is, and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects.

13. APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND BE CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[Signature page follows]

 

-17-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent By:   /s/ Mark B.
Felker Name:   Mark B. Felker Title:   Managing Director

[SIGNATURE PAGE TO AMENDMENT NO. 5 (WEST)]



--------------------------------------------------------------------------------

By executing this signature page:

(i) as an existing Term Lender that is an Extending Lender (any such Lender, an
“Extending Term Lender”), the undersigned institution agrees (A) to the terms of
the Amendment and (B) on the terms and subject to the conditions set forth in
the Amendment and the Credit Agreement as amended by Amendment No. 5, to extend
and reclassify its Term B-2 Loans into Term B-4 Loans in the amounts reflected,

(ii) as a Revolving Credit Lender, the undersigned institution agrees to the
terms of the Amendment, and

(iii) as an existing Term Lender that is not an Extending Lender (any such
Lender, a “Non-Extending Term Lender”), the undersigned institution agrees to
the terms of the Amendment and the Credit Agreement as amended by Amendment
No. 5, but not to extend and reclassify its Term B-2 Loans into Term B-4 Loans

Name of
Lender:____________________________________________________________________

 

Executing as an Extending Term Lender: by     Name:   Title:   For any
Institution requiring a second signature line: by     Name:   Title:  

 

Tranche       Loans    Credit Agreement Reference    CUSIP       Existing Amount
   Extended Amount Term B-2 Loans    95235LAF7      

 

_________________

  

 

_______________

 

Executing as a Non-Extending Term Lender:     Executing as a Revolving Credit
Lender: by         by     Name:       Name:   Title:       Title:   For any
Institution requiring a second signature line:     For any Institution requiring
a second signature line: by         by     Name:       Name:   Title:      
Title:  

[SIGNATURE PAGE TO AMENDMENT NO. 5 (WEST)]



--------------------------------------------------------------------------------

WEST CORPORATION, as Borrower By:   /s/ Paul M. Mendlik Name:   Paul M. Mendlik
Title:   Chief Financial Officer and Treasurer

[SIGNATURE PAGE TO AMENDMENT NO. 5 (WEST)]



--------------------------------------------------------------------------------

COSMOSIS CORPORATION INTERCALL, INC.

INTRADO COMMUNICATIONS INC.

INTRADO COMMUNICATIONS OF VIRGINIA INC.

INTRADO INC.

INTRADO INFORMATION SYSTEMS   HOLDINGS, INC.

INTRADO COMMAND SYSTEMS, INC.

GEO911, INC.

POSITRON PUBLIC SAFETY SYSTEMS   CORP. MASYS CORPORATION NORTHERN CONTACT, INC.
TELEVOX SOFTWARE, INCORPORATED WEST ASSET MANAGEMENT, INC. WEST DIRECT II, INC.
WEST INTERACTIVE CORPORATION WEST INTERNATIONAL CORPORATION WEST NOTIFICATIONS
GROUP, INC. WEST RECEIVABLE SERVICES, INC., as Guarantors By:   /s/ Paul M.
Mendlik Name:   Paul M. Mendlik Title:   Chief Financial Officer and Treasurer
WEST BUSINESS SERVICES, LLC WEST DIRECT, LLC WEST FACILITIES, LLC WEST AT HOME,
LLC WEST CUSTOMER MANAGEMENT GROUP, LLC, as Guarantors By:   /s/ Paul M. Mendlik
Name:   Paul M. Mendlik Title:   Chief Financial Officer and Treasurer ASSET
DIRECT MORTGAGE, LLC, as a Guarantor By:   /s/ Paul M. Mendlik Name:   Paul M.
Mendlik Title:   Manager

[SIGNATURE PAGE TO AMENDMENT NO. 5 (WEST)]



--------------------------------------------------------------------------------

INTERCALL TELECOM VENTURES, LLC, as a Guarantor By: InterCall, Inc., its sole
member By:   /s/ Paul M. Mendlik Name:   Paul M. Mendlik Title:   Chief
Financial Officer and Treasurer BUYDEBTCO, LLC THE DEBT DEPOT, LLC WEST ASSET
PURCHASING, LLC, as a Guarantor By: West Receivable Services, Inc. By:   /s/
Paul M. Mendlik Name:   Paul M. Mendlik Title:   Chief Financial Officer and
Treasurer INTRADO INTERNATIONAL, LLC, as a Guarantor By:   /s/ Paul M. Mendlik
Name:   Paul M. Mendlik Title:   Chief Financial Officer and Treasurer STARGATE
MANAGEMENT LLC, as a Guarantor By:   /s/ Paul M. Mendlik Name:   Paul M. Mendlik
Title:   Chief Financial Officer and Treasurer

[SIGNATURE PAGE TO AMENDMENT NO. 5 (WEST)]



--------------------------------------------------------------------------------

ANNEX A

LENDER ADDENDUM

Reference is made to the Credit Agreement dated as of October 24, 2006, as
amended by Amendment No. 1 on February 14, 2007, as amended by Amendment No. 2
on May 11, 2007, as amended by Amendment No. 3 on May 16, 2008, as amended by
Amendment No. 4 effective as of August 10, 2009 and as amended by Amendment
No. 5 on August 28, 2009 (as further amended, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), among West Corporation (the
“Borrower”), each Lender from time to time party thereto, Wachovia Bank,
National Association, as Administrative Agent (in such capacity, the
“Administrative Agent”) and Swing Line Lender, Deutsche Bank Securities Inc. and
Bank of America, N.A., as Syndication Agents, and Wachovia Bank, National
Association and General Electric Capital Corporation, as Co-Documentation
Agents. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

Upon execution and delivery of this Lender Addendum by the parties hereto and
effective as of the Amendment No. 5 Effective Date, the undersigned hereby
becomes a Term B-4 Lender thereunder having Term B-4 Loan Commitments of
$                    .

THIS LENDER ADDENDUM SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

This Lender Addendum may be executed by one or more of the parties hereto on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed signature page hereof by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof.

The undersigned’s address for notices pursuant to the Credit Agreement is as
follows:

 

Name of Term B-4 Lender:

    

Notice Address:

              

Attention:

    

Telephone:

    

Facsimile:

    

 

A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Lender Addendum to be
duly executed and delivered by their proper and duly authorized officers as of
this              day of         , 2009.

 

  [NAME OF LENDER] By:     Name:   Title:  

Accepted and agreed:

 

WEST CORPORATION, as Borrower By:     Name:   Title:   WACHOVIA BANK, NATIONAL
ASSOCIATION, as Administrative Agent By:     Name:   Title:  

 

A-2



--------------------------------------------------------------------------------

ANNEX B

FORM OF TERM B-4 NOTE

LENDER: [•]

PRINCIPAL AMOUNT: $[•]

New York, New York

[            ], 20[    ]

FOR VALUE RECEIVED, each of the undersigned, WEST CORPORATION, a Delaware
corporation (the “Borrower”), and the Subsidiary Borrowers listed on the
signature pages hereto (the “Subsidiary Borrowers”), hereby promises, jointly
and severally, to pay to the Lender set forth above (the “Lender”) or its
registered assigns, in lawful money of the United States of America in
immediately available funds at the Administrative Agent’s Office (such term, and
each other capitalized term used but not defined herein, having the meaning
assigned to it in the Credit Agreement dated as of October 24, 2006, as amended
by Amendment No. 1 on February 14, 2007, as amended by Amendment No. 2 on
May 11, 2007, as amended by Amendment No. 3 on May 16, 2008, as amended by
Amendment No. 4 effective as of August 10, 2009 and as amended by Amendment
No. 5 on August 28, 2009 (as the same may be further amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, each Lender from time to time party thereto, Wachovia Bank, National
Association, as Administrative Agent and Swing Line Lender, Deutsche Bank
Securities Inc. and Bank of America, N.A., as Syndication Agents, and Wachovia
Bank, National Association and General Electric Capital Corporation, as
Co-Documentation Agents) (i) on the dates set forth in the Credit Agreement, the
principal amounts set forth in the Credit Agreement with respect to Term B-4
Loans made by the Lender to the Borrower and the Subsidiary Borrowers pursuant
to the Credit Agreement (which shall be allocated among them ratably in
accordance with the Designated Amounts (as defined in the Credit Agreement)) and
(ii) on each Interest Payment Date, interest at the rate or rates per annum as
provided in the Credit Agreement on the unpaid principal amount of all Term B-4
Loans made by the Lender to the Borrower and the Subsidiary Borrowers pursuant
to the Credit Agreement.

Each of the Borrower and the Subsidiary Borrowers promises, jointly and
severally, to pay interest, on demand, on any overdue principal and, to the
extent permitted by law, overdue interest from their due dates at the rate or
rates provided in the Credit Agreement.

Each of the Borrower and the Subsidiary Borrowers hereby waives diligence,
presentment, demand, protest and notice of any kind whatsoever. The nonexercise
by the holder hereof of any of its rights hereunder in any particular instance
shall not constitute a waiver thereof in that or any subsequent instance.

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
and the Subsidiary Borrowers under this note.

 

B-1



--------------------------------------------------------------------------------

This note is one of the Term B-4 Notes referred to in the Credit Agreement that,
among other things, contains provisions for the acceleration of the maturity
hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

B-2



--------------------------------------------------------------------------------

WEST CORPORATION By:     Name:   Title:  

 

WEST NOTIFICATIONS GROUP, INC. By:     Name:   Title:  

 

WEST DIRECT II, INC. By:     Name:   Title:  

 

INTERCALL, INC. By:     Name:   Title:  

 

INTRADO INC. By:     Name:   Title:  

 

TELEVOX SOFTWARE, INCORPORATED By:     Name:   Title:  

 

B-3



--------------------------------------------------------------------------------

WEST DIRECT, LLC By:     Name:   Title:  

 

WEST INTERACTIVE CORPORATION By:     Name:   Title:  

 

WEST BUSINESS SERVICES, LLC By:     Name:   Title:  

 

WEST CUSTOMER MANAGEMENT GROUP, LLC By:     Name:   Title:  

 

B-4



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

   Amount of Loan    Maturity Date    Payments of
Principal/Interest    Principal
Balance of Note    Name of
Person Making
the Notation                                                            

 

B-5